PER CURIAM.
This appeal arises from an order of the Unemployment Appeals Commission reversing the appeals referee’s finding that Appellant was discharged and entitled to unemployment benefits. Based on an examination of the record and the Unemployment Appeals Commission’s confession of error, we find that the record contains competent, substantial evidence to support the decision of the appeals referee.
Accordingly, we REVERSE and REMAND for further proceedings consistent with this opinion.
BOOTH, BENTON and PADOVANO, JJ., concur.